DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 12/28/2021 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in reciting “wherein excitability of the at least one neuronal cell is accelerated”. The method is drawn to a method of accelerating differentiation. This would infer that the phase where the cell can be excited is obtained more quickly and thus, differentiation is accelerated. However, as claimed, the phrase reads on accelerating the excitability, itself. In 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1) Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by USPGPUB 20160152950 (Zhang, published 06/02/2016) as evidenced by Venere (Development, 2012,139:3938-3949).
Claim 1 is drawn to a method for accelerating differentiation of neural stem cells t by culturing the cells in differentiation medium supplemented with a gamma secretase inhibitor (GSI). The specification sets forth that the neural stem cell as being Sox1-positive (para 40). 
With regard to claim 1, Zhang teaches at paragraph 82, motor neuron progenitor cells were cultured in medium comprising RA, purmorphamine, and a 0.05-0.5 M notch inhibitor (Compound E; claims 6-10). This constitutes a differentiation medium with a GSI (notch inhibitor/compound E). Zhang is silent with regard to addition of serum and it is thus, presumed, no serum is present. The motor neuron progenitor cells is considered to be a neuronal stem cell as it expresses Sox1 (see para 15 and claim 4). As well, Venere teaches that Sox1 marks activated neural stem/progenitor cells. 

With regard to claim 5, as set forth above, the starting neuron progenitors were Sox2+ and paragraph 122 teaches that the resulting mature neuronal cell was MAP2+.
Paragraph 122 states the following:
“To overcome this inefficiency of MN maturation, we applied Compound E (Cpd E), a NOTCH signaling inhibitor in the MN culture. CpdE treatment resulted in a near homogenous MAP2+ mature neuronal cultures without any proliferating cells (Ki67+), and about 91±6% of MAP2+ neurons expressed CHAT (FIG. 6A, B). These CHAT+MNs were electrophysiologically active, as defined by their ability to elicit action potentials in response to depolarizing current injection in current-clamp recordings (FIG. 9). Therefore, CpdE not only increases the mature MN population but also substantially shortens the maturation process. “
With regard to claim 11, while the Zhang reference appears silent with regard to how long the gamma secretase inhibitor lengthens time in culture, the maintenance of the neural cells in adherent culture for at least 5 weeks is an effect inherent in culture with gamma secretase inhibitor. This is evidenced by Example 5 of the specification where ESC-derived NSCs were differentiated in the presence of Compound E, just as in Zhang, and it was found the Compound E had an effect of lengthening the duration of culture from 3 to at least 5 weeks.
With regard to claim 2, Zhang taught after 6 days the CHAT+ motorneuron population was about 47+9% without the addition of the GSI. Addition of GSI 91+6 which constitutes 100% acceleration at day 7.


Claim 1 is drawn to a method for accelerating differentiation of neural stem cells t by culturing the cells in differentiation medium supplemented with a gamma secretase inhibitor (GSI). The specification sets forth that the neural stem cell as being Sox1-positive (para 40). 
With regard to claim 1, ZhangB teaches derivation of neural progenitors having hindbrain identity from either iPSCs or ESC (claims 3-4). The progenitor cells were Sox1 positive. Paragraph 63 teaches that the neural progenitor cells were further differentiated in a neural differentiation medium comprising 2.5 M DAPT (a GSI) to obtain serotonergic neurons. With regard to claim 5, serotonergic neurons express MAP2 as evidenced by Yuen.
With regard to claims 2 and 11, while ZhangB appears silent with regard to the percent acceleration in obtaining excitability (claim 2) and to how long the gamma secretase inhibitor lengthens time in culture (claim 11), the accelerated excitability amd maintenance of the neural cells in adherent culture for at least 5 weeks is an effect inherent in culture with gamma secretase inhibitor. The accelerated attaining of excitability is evidence by botht he specification and Zhang. 
3) Claim(s) 1,2 and 11 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Cai (Zhonghua yi xue za zhi, 01 Feb 2008, 88(7):480-483, English summary attached) as evidenced by Yuen (2005, The Journal of Neuroscience, 115:5488-5501).
Claim 1 is drawn to a method for accelerating differentiation of neural stem cells t by culturing the cells in differentiation medium supplemented with a gamma secretase inhibitor (GSI). 
+ 1% and the DAPT treated group was 13.84 + 1.2%, meeting the limitations of claim 2. 
With regard to claim 11, while the Cai reference appears silent with regard to how long the gamma secretase inhibitor lengthens time in culture, the maintenance of the neural cells in adherent culture for at least 5 weeks is an effect inherent in culture with gamma secretase inhibitor. This is evidenced by Example 5 of the specification where NSCs were differentiated in the presence of a gamma secretase inhibitor, just as in Cai, and it was found that the GSI had an effect of lengthening the duration of culture from 3 to at least 5 weeks.


4) Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogura (2013, Stem Cells and Development, 22:374-382).
Claim 1 is drawn to a method for accelerating differentiation of neural stem cells t by culturing the cells in differentiation medium supplemented with a gamma secretase inhibitor (GSI). 
With regard to claim 1, Ogura teaches derivation of neural progenitors from iPSCs (claim 3). The neural progenitors were then cultured in neural differentiation medium with either DAPT or Compound E at a concentration of 10M to differentiate neuronal progenitors (claims 6-10). The NPCs were SOX1+ and the differentiated cells were MAP2ab+. With regard to claim 2, Ogura states, “In contrast, the percentage of MAP2ab+postmitotic neurons significantly increased in 
With regard to claim 11, while the Ogura reference appears silent with regard to how long the gamma secretase inhibitor lengthens time in culture, the maintenance of the neural cells in adherent culture for at least 5 weeks is an effect inherent in culture with gamma secretase inhibitor. This is evidenced by Example 5 of the specification where NSCs were differentiated in the presence of Compound E, just as in Ogura, and it was found that the Compound E had an effect of lengthening the duration of culture from 3 to at least 5 weeks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2b) Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140245696 (Zhang B) in view of Ogura (2013, Stem Cells and Development, 22:374-382).
	The teachings of ZhangB are set forth above with regard to claims 1-5 and 11. Zhang B did not teach use of any GSI other than DAPT, which is not recited in claims 6 or 7. 
However, Ogura taught use of each of DAPT and Compound E at a concentration of 10M in the neural differentiation medium to differentiate neuronal progenitors (claims 6-10). +postmitotic neurons significantly increased in spheres treated with DAPT or compound E (control, 3.3%–1.9%; DAPT,57.7%–8.3%; compound E, 72.7%–5.6%) (Fig. 3B, D).”
It would have been obvious at the time of filling to combine the teachings of Zhang B, which uses DAPT to accelerate the differentiation of neuronal stem cells with those of Ogura which teaches Compound E as an alternative to DAPT. One of skill in the art would have been motivated to make such a substitution because Ogura taught Compound E led to a greater number of Map2ab+ cells.  

4b) Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (2013, Stem Cells and Development, 22:374-382) in view of USPGPUB 20140245696 (Zhang B).
The teachings of Ogura are set forth above with regard to claims 1-3 and 5-11. Ogura did not teach deriving neural stem cells from ESCs. However, Ogura did teach derivation of neural stem cells from iPSCs. Furthermore, ZhangB, also teaching GSI-enhanced differentiation of neural stem cells, taught derivation of the neural stem cells from both iPSCs and ESCs. 
It would have been obvious at the time of filling to combine the teachings of Ogura regarding differentiation iPSC-derived neural stem cells with those of ZhangB regarding differentiation of ESC and iPSC-derived neural stem cells to arrive at the invention as claimed. One would have been motivated to make such a combination as ESCs and iPSCs are art-recognized functional equivalents as taught by ZhangB. One of skill in the art would have been motivated to make such a substitution because ZhangB taught that the method cold be carried out ion both iPSCs and ESCs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632